Exhibit 10.2

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement, (“the Assignment”) dated as of  December 21, 2007,
between VVSM, Inc., (“Assignor”), and VCG Holding Corporation, Inc., a Colorado
Corporation (“Assignee”). Whereas, Assignor has agreed to sell and/or transfer
all of its right, title and interest in the intellectual property listed on
Exhibit A attached hereto, (hereinafter the “IP”) to the Assignee, and whereas,
the Assignee has agreed to purchase and accept the same for the consideration
defined below:

 

NOW, THEREFORE, in consideration of, among other things, payment by Assignee of
the purchase price of One Million Five Hundred Thousand Dollars ($1,500,000),
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee agree as follows:

 

1.            Assignment of Intellectual Property.

 

a.                                        Effective as of December 21, 2007,
Assignor sells, transfers, conveys, assigns and delivers to Assignee all right
title and interest of Assignor in and to the IP and the goodwill associated with
it.

 

b.                                       Assignor shall cause to be delivered or
made available to the Assignee such additional documents as the Assignee may
reasonably require to complete the sale and purchase of the intellectual
property and to do such other things reasonably necessary to give full affect to
this agreement.

 

c.                                        Assignee shall cause to be delivered
or made available to Assignor such additional documents as Assignor may
reasonable require to complete the sale and purchase of the intellectual
property and do such other things reasonably necessary to give full affect to
this agreement.

 

d.                                       Assignor warrants that it has the power
to assign and transfer to Assignee the IP which is subject to this agreement and
which is being transferred to Assignee. Assignor further warrants there are no
actions, suits, claims, or proceedings pending, or threatened, which might have
a material or adverse effect upon the IP or the use thereof.

 

e.                                        All of the representations,
warranties, covenants and agreements made in this Agreement or contained in the
documents furnished herewith shall survive the closing date and shall be
applicable and effective notwithstanding the closing.

 

f.                                          This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

g.                                     This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof.

 

 

--------------------------------------------------------------------------------


 

 

h.                                     This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado and any legal
action or proceeding arising out of this Agreement or the transactions
contemplated hereby shall be brought only in the District Court for the City and
County of Denver.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this assignment to be duly
executed as of the date and year first written above.

 

“Assignor”

 

“Assignee”

By:

/s/ Lance Migliaccio

 

By:

/s/ Troy Lowrie

Lance C. Migliaccio, President

 

Troy Lowrie, President

 

--------------------------------------------------------------------------------


 

 

Exhibit A

 

Intellectual Property

 

1.

 

The URLs attached hereto.

 

 

 

2.

 

Promotional materials, pricing information, employee handbooks, guidelines and
proprietary information developed for the operation of La Boheme Gentlemen’s
Cabaret.

 

 

 

3.

 

The Assignment does not include any Pay Per View events and Brickhouse Mobile
content.

 

 

--------------------------------------------------------------------------------


 

 

VCGHOLDINGS.COM

LABOHEMEGC.COM

 

BACHELORPARTYCOLORADO.COM

BACHELORPARTYPENVER.COM

BACHELORPARTYDENVERCOLORADO.COM

BOHEMEGENTLEMENSCABARET.COM

BRADSHAWHOTEL.COM

BRADSHAWSTUDIOS.COM

COLORADOBACHELORPARTY.COM

COLORADOGENTLEMENCABARET.COM

COLORADOGENTLEMENSCABARETS.COM

COLORADOSTRIPCLUB.COM

COLORADOTOPLESSCLUB.COM

DENVERCOLORADOBACHELORPARTY.COM

DENVERCOLORADOGENTLEMENSCABARETS.COM

DENVERCOLORADOSTRIPCLUB.COM

DENVERCOLORADOSTRIPCLUBS.COM

DENVERGENTLEMENSCABARET.COM

DENVERGENTLEMENSCABARETS.COM

DENVERTOPLESSCLUB.COM

DENVERTOPLESSCLUBS.COM

DIMONDCABARET.COM

GENTLEMANCABARETDENVER.COM

GENTLEMENCABARETCOLORADO.COM

GENTLEMENCABARETDENVER.COM

GENTLEMENSCABARETDENVERCOLORADO.COM

SHOTGUN-WILIES.COM

SHOTGUNWiLIES.COM

SHOTGUNWiLYS.COM

STRiPCLUBCOLORADO.COM

STRIPCLUBDENVER.COM

STRIPCLUBDENVERCOLORADO.COM

STRIPCLUBSDENVERCOLORADO.COM

STRIPJOINTDENVER.COM

STRIPJOINTSDENVER.COM

THEBRADSHAWSTUDIOS.COM

TOPLESS CLUBCOLORADO.COM

TOPLESSCLUBDENVER.COM

TOPLESSCLUBSCOLORADO.COM

TOPLESSCLUBSDENVER.COM

TOPLESSCLUBSDENVERCOLORADO.COM

 

 

--------------------------------------------------------------------------------

 